Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	
Drawings Objection Withdrawal
Applicant’s amendment of FIG. 4 is acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections Withdrawal
Rejections of Claims 1-4 and 6 under 35 U.S.C. 112(a) is withdrawn.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets the limitation as the first substrate.

Claim Rejections – 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Pub. No. 2017/0117502) of record, in view of Oh (U.S. Patent Pub. No. 2016/0035997) of record, in view of Akagawa (U.S. Patent Pub. No. 2014/0367661) of record, in view of Kim (U.S. Patent Pub. No. 2014/0319474) of record.  
	Regarding Claim 1
	FIG. 2 (annotated below) of Park discloses a display device comprising: a first substrate (100); a plurality of pixels above the substrate, each of the plurality of pixels including a first electrode (820), a light emitting layer (1010) above the first electrode, and a second electrode (1200) above the light emitting layer; a display region (DA) including the plurality of pixels; a first organic [0095] insulating layer (700-740) located between the first substrate and the light emitting layer; a sealing layer above the second electrode and covering the plurality of pixels; and a bank layer (910-980) covering a part of the first electrode and demarcating the plurality of pixels, wherein the first organic insulating layer includes a planarizing insulating layer (700) located between the first electrode and the substrate and directly contacting the first electrode, the first organic insulating layer is arranged in the display region (DA) and a peripheral region (PA) surrounding the display region; the first organic insulating layer includes a first opening 

    PNG
    media_image1.png
    605
    839
    media_image1.png
    Greyscale

Park fails to disclose the first organic insulating layer includes “a bank layer”; “a second substrate on the sealing layer”; “the second substrate is a second rectangular shape having a fifth side, a sixth side, a seventh side, and an eighth side”; the second opening part passes through the first inorganic insulating layer and the second inorganic insulating layer “in an area where the first inorganic insulating layer and the second inorganic insulating layer are in direct contact with each other”; “the second opening 
	FIG. 2 of Oh discloses a similar display device, comprising a first substrate (201), a second substrate (202), a first organic insulating layer, and a second opening part, wherein the first organic insulating layer [0073, 0077] includes a planarizing insulating layer (218) located between the first electrode (219) and the first substrate and directly contacting the first electrode (219), and a bank layer (222) covering a part of the first electrode and demarcating the plurality of pixels, wherein the second opening part is arranged above the planarizing insulating layer and the bank layer in the peripheral region (CA) and exposes the upper surface of the bank layer, the second substrate is a second rectangular shape having a fifth side, a sixth side, a seventh side, and an eighth side (FIG. 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Oh. The 
Park as modified by Oh fails to disclose the second opening part passes through the first inorganic insulating layer and the second inorganic insulating layer “in an area where the first inorganic insulating layer and the second inorganic insulating layer are in direct contact with each other”; and “a terminal region on the first substrate is arranged between the fourth side and the eighth side, a first edge of the first inorganic insulating layer and another first edge of the second inorganic insulating layer coincide with the first side, a second edge of the first inorganic insulating layer and another second edge of the second inorganic insulating layer coincide with the second side, a third edge of the first inorganic insulating layer and another third edge of the second inorganic insulating layer coincide with the third side, the first side, the second side, the third side, and the eighth side surround the second opening part in a plan view”.
	FIG. 3 of Akagawa discloses a similar display device, comprising a second opening part (45) which passes through the first inorganic insulating layer (34a) and the second inorganic insulating layer (34c), a first substrate (11) and a second substrate (40) on the sealing layer (34), wherein the first substrate is a first rectangular shape having a first side, a second side, a third side, and a fourth side; the second substrate is a second rectangular shape having a fifth side, a sixth side, a seventh side, and an eighth side; and a terminal region (101) on the first substrate is arranged between the fourth side and the eighth side (FIG. 2), a first edge of the first inorganic insulating layer and another first edge of the second inorganic insulating layer coincide with the first side, a second edge of the first inorganic insulating layer and another 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Akagawa. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of improving long-term reliability (Para. 8 of Akagawa).
Park as modified by Oh and Akagawa fails to disclose the second opening part passes through the first inorganic insulating layer and the second inorganic insulating layer “in an area where the first inorganic insulating layer and the second inorganic insulating layer are in direct contact with each other”.
	FIG. 6 of Kim discloses a similar display device, the second opening part passes through the first inorganic insulating layer (630) and the second inorganic insulating layer (650) in an area where the first inorganic insulating layer and the second inorganic insulating layer are in direct contact with each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Kim. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of forming display apparatus having bendable edge region (Para. 8 of Kim).

	Regarding Claim 2
	FIG. 1 of Park discloses the second opening part is annular shaped.

	Regarding Claim 6
	FIG. 2 of Park discloses the first inorganic insulating layer (1300) and the second inorganic insulating layer (1500) are in direct contact with each other in the first opening part.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Park, Oh, Akagawa and Kim, in view of Ando (U.S. Patent Pub. No. 2013/0062596) of record.  
	Regarding Claim 3
	Park as modified by Oh, Akagawa and Kim discloses Claim 1.
	Park as modified by Oh, Akagawa and Kim fails to explicitly disclose “a width of the second opening part is 20 µm or more and 40 µm or less”.
	However, said width is related to device size and stress distribution, as cited by Park in [0010]. Therefore, it is considered to be a result effective variable where the result is a change in the device lifetime.  The claim to a width therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the second opening part as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05.
L) of the second opening part is 20 µm or more and 40 µm or less [0061]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Park, as taught by Ando.  The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of reducing process cost and upsizing displays (para. 2 of Ando).
	
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892